United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE ARMY, PICATINNY
ARSENAL, Picatinny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-5
Issued: October 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2007 appellant filed a timely appeal from a June 6, 2007 decision of
the Office of Workers’ Compensation Programs denying his claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
commencing November 2, 2005 causally related to an accepted August 19, 1992 lumbar sprain.
FACTUAL HISTORY
The Office accepted that on August 19, 1992 appellant, then a 42-year-old mechanical
engineer, sustained a lumbar sprain in the performance of duty. Lumbar x-rays obtained that day

showed a lumbosacral strain without vertebral fracture or misalignment. Appellant returned to
full duty.1
On January 10, 2006 appellant claimed a recurrence of disability commencing
November 2, 2005.2 He asserted that, while seated at his desk, he experienced the spontaneous
onset of severe lumbar pain. Appellant stopped work on November 30, 2005. He submitted
medical evidence.
Dr. Nihad Owaid, an attending Board-certified physiatrist, opined in a December 1, 2005
report that the August 19, 1992 injury caused a herniated nucleus pulposus at L5-S1 and a
possible T11-12 compression fracture. On examination, he found limited lumbar motion, a
diminished left ankle reflex, weakness in extension of the left great toe and decreased pain
sensation in the left L5 dermatome. Dr. Owaid stated that electromyography (EMG) and nerve
conduction velocity (NCV) studies showed left-sided L5-S1 radiculopathy. He opined that
appellant sustained a recurrence of the August 19, 1992 injury. Dr. Owaid found appellant
totally disabled for work through March 7, 2006.
In a February 22, 2006 letter, the Office advised appellant of the additional factual and
medical evidence needed to establish his claim. Appellant was afforded 30 days to submit
additional evidence.
In a March 2, 2006 form report, Dr. Owaid stated that a December 9, 2005 magnetic
resonance imaging (MRI) scan showed a herniated L5-S1 disc. He opined that appellant
sustained a recurrence of the herniated L5-S1 disc. Dr. Owaid checked a box “yes” indicating
his support for causal relationship, adding that the recurrence of disability was due to prolonged
sitting at work.
Appellant submitted a March 3, 2006 statement noting a flare-up of lumbar pain in
October 1998, treated by a chiropractor. He returned to full duty.
By decision dated April 5, 2006, the Office denied the claim on the grounds that causal
relationship was not established. It found that appellant submitted insufficient medical evidence
explaining how and why the accepted August 19, 1992 lumbar sprain would cause the claimed
recurrence of disability on and after November 2, 2005. The Office further found that Dr. Owaid
attributed appellant’s symptoms to a herniated lumbar disc, which was not an accepted injury.
In a May 1, 2006 letter postmarked May 3, 2006, appellant requested a hearing, held on
August 16, 2006. At the hearing, he asserted that the August 19, 1992 injury caused a herniated
lumbar disc with radiculopathy. The hearing representative discussed the additional evidence
1

The August 19, 1992 injury was accepted under File No. 02-209200. On January 14, 2008 the Office accepted
that appellant sustained a 75 percent bilateral hearing loss in an occupational blast accident. It processed the hearing
loss claim under File No. 02-209200. The Office assigned the January 10, 2006 claim for recurrence of disability
File No. 02-0653621. The record now before the Board contains evidence from both claim files. It is unclear if the
Office formally doubled the two claims.
2

On January 25, 2006 appellant claimed a schedule award related to the accepted lumbar sprain. There is no final
decision of record regarding the schedule award claim.

2

needed to establish the claim.3 In an April 24, 2006 report, Dr. Owaid opined that the August 19,
1992 injury caused a herniated L5-S1 disc and T11-12 compression fracture. He submitted
progress reports through August 13, 2006 noting continued lumbar pain with spasm and
neurologic abnormalities in the left L5 dermatome.
By decision dated and finalized October 16, 2006, an Office hearing representative
affirmed the April 5, 2006 decision, finding that appellant submitted insufficient medical
evidence to establish causal relationship. The Office further found that the medical evidence did
not establish that the accepted lumbar sprain caused a herniated lumbar disc or neurologic
condition.
In an April 13, 2007 letter, appellant requested reconsideration.4 In a February 7, 2007
report, Dr. Magdy Elamir, an attending neurologist, noted a history of the 1992 injury, a 1998
“reinjury of his back” and the claimed November 2, 2005 recurrence of disability. He noted that
a December 9, 2005 MRI scan showed an L5-S1 disc herniation and that EMG and NCV studies
showed a left-sided L5-S1 radiculopathy. On examination Dr. Elamir noted paravertebral
tenderness and markedly restricted lumbar motion. He diagnosed lumbar myofascitis, left L5-S1
radiculopathy, L5-S1 and T11-12 disc herniations, bulging discs at L3-4 and L4-5 and an
“[a]ggravation of a preexisting lumbar spine injury of August 19, 1992.” Dr. Elamir found
appellant totally and permanently disabled for work.
In a February 20, 2007 report, Dr. Owaid noted that appellant’s back pain improved with
physical therapy. He diagnosed a chronic lumbosacral sprain with radiculopathy. Dr. Owaid
submitted February and March 2007 physical therapy prescriptions. Dr. Thomas Helbig, an
attending orthopedic surgeon, prescribed physical therapy on February 15, 2007.
A February 20, 2007 MRI scan showed a bulging L4-5 disc, disc degeneration at T11-12
and L5-S1 and a left paracentral disc herniation at L5-S1.
By decision dated June 6, 2007, the Office denied modification on the grounds that the
evidence submitted was insufficient. It found that the medical evidence did not establish that the
accepted August 19, 1992 injury caused the disc bulges and other diagnosed conditions.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”5 When an appellant claims a
3

In an undated letter received by the Office on April 19, 2006, the employing establishment indicated that
appellant did not return to full duty prior to the claimed recurrence of disability. However, on the January 10, 2006
claim form, the employing establishment indicated that appellant was working full duty as of November 2, 2005.
Also, appellant asserted in his claim form that he was on full duty on November 2, 2005.
4

Appellant also submitted medical evidence related to a neurologic eye condition.

5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).

3

recurrence of disability due to an accepted employment-related injury, he has the burden of
establishing by the weight of reliable, probative and substantial evidence that the recurrence of
disability is causally related to the original injury. This burden includes the necessity of furnishing
evidence from a qualified physician, who on the basis of a complete and accurate factual and
medical history, concludes that the condition is causally related to the employment injury.
Moreover, sound medical reasoning must support the physician’s conclusion.6 An award of
compensation may not be based on surmise, conjecture or speculation or on appellant’s
unsupported belief of causal relation.7
ANALYSIS
The Office accepted that appellant sustained a lumbar sprain resulting from an August 19,
1992 incident. Appellant returned to full duty. In his January 10, 2006 claim for recurrence of
disability, he alleged that the August 19, 1992 injury caused total disability for work
commencing November 2, 2005. Appellant has the burden of providing sufficient evidence,
including rationalized medical evidence, to establish the causal relationship asserted.8
Dr. Owaid, an attending Board-certified physiatrist, opined in December 1, 2005 and
April 24, 2006 reports that the August 19, 1992 injury caused a herniated nucleus pulposus at
L5-S1, possible T11-12 compression fracture and left-sided L5 radiculopathy. He opined that
appellant sustained a recurrence of the August 19, 1992 injury. However, Dr. Owaid did not
provide medical rationale explaining how the August 19, 1992 lumbar sprain would cause those
conditions. The Board notes that contemporaneous x-rays were reported as negative. Although
Dr. Owaid stated that appellant may have sustained a vertebral fracture on August 19, 1992, he
did not explain why this fracture was not visible on x-rays obtained that day. The lack of
rationale diminishes the probative value of Dr. Owaid’s opinion.9
In a March 2, 2006 form report, Dr. Owaid checked a box “yes” indicating that the
August 19, 1992 injury caused the claimed recurrence of disability. The Board has held that
merely checking “yes” on a form report, in the absence of medical rationale, is insufficient to
establish causal relationship.10 Dr. Owaid also attributed the recurrence of disability to
prolonged sitting at work and to a chronic lumbosacral sprain. The equivocal nature of the
opinion on causation diminishes the probative value of Dr. Owaid’s report.11
Dr. Elamir, an attending neurologist, diagnosed lumbar myofascitis, lumbar
radiculopathy and herniated discs. However, he did not explain how the accepted lumbar sprain
caused those conditions. Dr. Elamir also diagnosed an aggravation of the August 19, 1992
6

Ricky S. Storms, 52 ECAB 349 (2001).

7

Alfredo Rodriguez, 47 ECAB 437 (1996).

8

Ricky S. Storms, supra note 6.

9

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

D.D., 57 ECAB 734 (2006).

11

M.W., 57 ECAB 710 (2006).

4

injury, but did not specify the mechanism of aggravation or a date of onset. Also, he did not
discuss any effect of the 1998 back injury on appellant’s condition on and after
November 2, 2005. The lack of medical rationale greatly diminishes the probative value of
Dr. Elamir’s opinion.12
Appellant was advised by February 22, 2006 letter and at the August 16, 2006 hearing of
the evidence needed to establish his claim for recurrence of disability, including rationalized
medical evidence from his attending physician supporting a causal relationship between the
accepted August 19, 1992 lumbar sprain and his condition on and after November 2, 2005. As
he did not submit such evidence, he failed to meet his burden of proof.13
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability commencing November 2, 2005 causally related to an accepted August 19, 1992
lumbar sprain.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2007 is affirmed.
Issued: October 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

13

Beverly A. Spencer, 55 ECAB 501 (2004).

5

